In re Womack, Roney Burton; —Defendants; Applying for Supervisory and/or Remedial Writs; Parish of Ouachita 4th Judicial District Court Div. “C” Number 47,667.
Denied. The Court of Appeal’s ruling moots assignment of error number 2. Their granting this relief to relator changes the posture of the case regarding the admissibility of psychiatric testimony. As the Court of Appeal has stated “the trial court may consider and rule on the admissibility of the testimony when it is offered in the trial of the case under the dual plea”.